Case 2:21-cv-00002-JPH-DLP Document 6 Filed 02/03/21 Page 1 of 4 PageID #: 29




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

THOMAS TAFT,                                             )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )          No. 2:21-cv-00002-JPH-DLP
                                                         )
BRADLEY N. LUCKETT, et al.                               )
                                                         )
                               Defendants.               )


                Order Screening Complaint and Directing Further Proceedings

        Plaintiff Thomas Taft, an inmate at the Wabash Valley Correctional Facility, brings this

action pursuant to 42 U.S.C. § 1983 alleging that his civil rights have been violated. Because the

plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under 28

U.S.C. § 1915A(a) to screen his complaint before service on the defendants.

                                            I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive

dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.




                                                     1
Case 2:21-cv-00002-JPH-DLP Document 6 Filed 02/03/21 Page 2 of 4 PageID #: 30




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                             II. Discussion

          Mr. Taft sues Mental Health Staff personnel Bradley Luckett and Dr. Mary Sims. He

alleges that, on September 23, 2020, he told Mr. Luckett that he was in danger from Officer

Murphy because of a relationship he had with Officer Murphy's ex-girlfriend and that Officer

Murphy had threatened "to play with his food." According to the complaint Mr. Luckett did not

report this information to Dr. Sims, his supervisor. Mr. Taft further alleges that after he wrote a

request for interview to Dr. Sims, she let Officer Murphy know of Mr. Taft's concerns, which

caused Officer Murphy to harass him. Mr. Taft filed a grievance and was interviewed by OII1 on

these complaints. Shortly thereafter, Mr. Taft found a rock in his food as Officer Murphy passed

him his tray. Mr. Taft also alleges that Officer Murphy harasses him by writing him up on false

conduct reports.

          Based on the screening standard set forth above, the complaint must be dismissed. Mr. Taft

is understood to allege that defendants Dr. Sims and Mr. Luckett failed to protect him from harm

in violation of the Eighth Amendment. The Eighth Amendment's prohibition of "cruel and unusual

punishments" obligates prison officials to "take reasonable measures to guarantee the safety of ...

inmates." Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517,

526–27 (1984)). The Seventh Circuit has explained that to establish an Eighth Amendment

violation, an inmate must show that a defendant was deliberately indifferent to "an excessive risk




1   OII is understood to refer to the Office of Internal Investigations.
                                                    2
Case 2:21-cv-00002-JPH-DLP Document 6 Filed 02/03/21 Page 3 of 4 PageID #: 31




to inmate health or safety[.]" Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015) (alteration

in original) (quoting Farmer, 511 U.S. at 837).

       This includes two components: (1) "the harm to which the prisoner was exposed
       must be an objectively serious one"; and (2) judged subjectively, the prison official
       "must have actual, and not merely constructive, knowledge of the risk." Id. For this
       second element, "the official must both be aware of facts from which the inference
       could be drawn that a substantial risk of serious harm exists, and he must also draw
       the inference." Farmer, 511 U.S. at 837.

Sinn v. Lemmon, 911 F.3d 412, 419 (7th Cir. 2018).

       Mr. Taft claims that Officer Murphy filed false conduct reports against him and that he

found a rock in his food. Without more, the false-reporting allegation does not constitute an

objectively serious harm. See, e.g., Lagerstrom v. Kingston, 463 F.3d 621, 625 (7th Cir. 2006)

(directing "that the Eighth Amendment provide[s] no protection against" the "filing [of] a false

conduct report" because a "frame-up . . . is not an example of punishment in the sense of the Eighth

Amendment"). And although contaminated meals can present objectively serious harms, Mr. Taft's

allegations do not offer enough details to support such a finding. Cf. Green v. Beth, 663 F. App'x

471, 472 (7th Cir. 2016) (inmate had alleged that he "split a tooth and damaged three others when

. . . he bit into a rock embedded in his lunch food," stated that it was “common for detainees to

become wounded by eating the jail food because it often contained foreign objects," and had

specified three similar incidents). Moreover, Mr. Taft's complaint does not allege defendants'

actual knowledge of a substantial risk of serious harm as required for an Eighth Amendment claim.

See Sinn, 911 F.3d at 419.

                                         III. Conclusion

       For the foregoing reasons, the complaint must be dismissed. Mr. Taft shall have through

February 16, 2021, to show cause why this action should not be dismissed consistent with this

Order. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1022 (7th Cir. 2013) ("Without at


                                                  3
Case 2:21-cv-00002-JPH-DLP Document 6 Filed 02/03/21 Page 4 of 4 PageID #: 32




least an opportunity to amend or to respond to an order to show cause, an IFP applicant's case

could be tossed out of court without giving the applicant any timely notice or opportunity to be

heard to clarify, contest, or simply request leave to amend.").

SO ORDERED.

Date: 2/3/2021




Distribution:

THOMAS TAFT
169288
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                                 4
